Citation Nr: 0114911	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  98-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to retroactive increased apportionment, effective 
from May 23, 1990, of the veteran's Department of Veterans 
Affairs disability compensation.




ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from March 1969 to 
December 1970.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
from the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Portland, Oregon (hereinafter RO).


FINDINGS OF FACT

1.  Apportionment of the veteran's disability compensation 
for the benefit of his two minor children in the appellant's 
custody was granted effective July 1986.

2.  The appellant's claim for retroactive increased 
apportionment was received by the RO in April 1997.  


CONCLUSION OF LAW

The claim of entitlement to retroactive increased 
apportionment, effective from May 23, 1990, of the veteran's 
VA disability compensation is legally insufficient.  
38 U.S.C.A. § 5307(a) (West 1991); 38 C.F.R. §§ 3.400, 3.450, 
3.451 (2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has been informed of the evidence necessary to 
substantiate her claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist her in obtaining evidence necessary to substantiate 
her claim.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The record reflects that the veteran and the appellant were 
married in December 1973.  Birth certificates show the 
veteran as the father and the appellant as the mother, of two 
children born in January 1975, and August 1978.  The veteran 
and the appellant were divorced in November 1986.

By a rating action dated in December 1985, service connection 
for post-traumatic stress disorder was granted, and a 50 
percent disability evaluation was assigned, effective August 
1985.  The appellant originally sought an apportionment of 
the veteran's VA disability compensation in June 1986.  In 
July 1987, the appellant's claim for apportionment of the 
veteran's disability compensation for the benefit of their 
two minor children in her custody was granted, effective July 
1986.

In a statement dated in November 1989, the veteran requested 
that apportionment of his VA benefits be terminated due to a 
change of his financial status and due to the improper use of 
the funds.  In March 1990, the RO denied the veteran's claim 
to terminate the apportionment of his benefits to his 
children.  In August 1994, the RO informed the appellant that 
the oldest child had been added back on to the apportionment 
award as a "school child."  

By a rating decision dated in January 1997, a 100 percent 
disability rating for the veteran's post-traumatic stress 
disorder was assigned, effective from May 23, 1990.  In a 
statement received in April 1997, the appellant requested 
apportionment of the retroactive disability benefits that the 
veteran received as a result of the rating decision dated in 
January 1997.  

In a letter dated in October 1997, the RO informed the 
appellant that no action could be taken on her claim, as 
apportionment of the veteran's benefits could not be granted 
retroactively.  The appellant's notice of disagreement to 
this action was received in November 1997, and a statement of 
the case was issued that same month.  The appellant's 
substantive appeal was received in December 1997.  The 
appellant contends that the veteran is in considerable 
arrears with respect to child support and requests that the 
apportionment be granted effective with the month of the 
veteran's entitlement to additional benefits.  She further 
contends that the VA failed to inform her of the veteran's 
disability change in status.   

Applicable law provides that a veteran's compensation may be 
specially apportioned if hardship is shown to exist on the 
part of the veteran's dependents as long as such 
apportionment would not cause undue hardship to the veteran.  
38 U.S.C.A. § 5307; 38 C.F.R. § 3.451.  The effective date of 
an original claim for apportionment will be in accordance 
with the facts found.  38 C.F.R. § 3.400(e)(1).  On other 
than original claims for apportionment, such as in the 
instant case, the effective date of the award will be from 
the first day of the month following the month in which the 
claim is received.  Id.  

As noted above, in January 1997, the veteran was awarded a 
100% rating for his service-connected  post-traumatic stress 
disorder, with an effective date of May 23, 1990.  The 
appellant did not apply for retroactive increased 
apportionment benefits until April 1997, after the veteran 
had been awarded a 100% disability rating.  There is no 
indication in the record that prior to that date, the 
appellant filed a claim for an increase in apportionment of 
the veteran's disability benefits on behalf of their 
children.  The fact that the veteran was retroactively paid 
additional VA disability benefits for the period of 1990 to 
1997, does not alter the outcome of the case.  The additional 
VA disability benefits are payable to a veteran personally 
and the dependent has no independent right to the additional 
VA disability benefits (although the dependent may seek a 
prospective apportionment of the additional VA disability 
benefits).  Here, there simply was no claim for an increase 
in the monthly apportionment until April 1997.  

Congress has established specific rules governing effective 
dates in 38 U.S.C.A. § 5110 (West 1991), and VA is not free 
to disregard those rules without statutory authority.  
Section 5110(a) expressly provides that "[u]nless 
specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  Accordingly, VA is not 
free to award a retroactive effective date prior to the date 
it receives a claim unless there is specific statutory 
authority for such retroactive effective date.  Nothing in 
chapter 53 of title 38, United States Code, provides 
authority for awarding an effective date earlier than the 
date on which VA receives the claim.  A Federal agency's 
power is no greater than that delegated to it by Congress.  
Lyng v. Payne, 476 U.S. 926, 937 (1986).  Accordingly, VA's 
authority to award benefits is limited to the awards 
expressly authorized by statute and VA may not award benefits 
in a manner not provided by statute.

The Board has also considered the appellant's argument that 
the VA had a duty to notify her of the veteran's receipt of 
additional VA disability compensation benefits.  This 
argument is without merit.  Although the veteran's increased 
disability compensation was paid retroactively to May 23, 
1990, the additional disability benefits for the veteran's 
service-connected post-traumatic stress disorder were not 
granted until a rating decision dated in January 1997.  
Accordingly, the RO could not have informed her of any 
increase prior to January 1997.  The appellant had previously 
been informed in correspondence from the RO in July 1987, 
that "[a] claim for an apportionment can be reopened for 
adjustment at any time."  Moreover, the RO informed the 
appellant in May 1997 that due to this increase, the 
veteran's children were eligible for Chapter 35 benefits.  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

ORDER

The claim of entitlement to retroactive increased 
apportionment, effective from May 23, 1990, of the veteran's 
VA disability compensation is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

